May 21, 2013.




                                 JUDGMENT

                     The Fourteenth Court of Appeals
     REHAK CREATIVE SERVICES, INC. AND ROBERT REHAK, Appellants

NO. 14-12-00658-CV                    V.

      ANN L. WITT, ELLEN WITT, RAYMOND WITT AND ANN WITT
                       CAMPAIGN, Appellees
                       ____________________


      This cause, an appeal from the judgment in favor of appellees, ANN L.
WITT, ELLEN WITT, RAYMOND WITT AND ANN WITT CAMPAIGN,
signed June 22, 2012, was heard on the transcript of the record. We have inspected
the record and find no error in the judgment. We order the judgment of the court
below AFFIRMED.

      We order appellants, REHAK CREATIVE SERVICES, INC. AND
ROBERT REHAK, jointly and severally, to pay all costs incurred in this appeal.
We further order this decision certified below for observance.